TEMPLE, J., concurring.
I concur in the judgment. I think the money while in the treasury does constitute a part of the county funds. A special method is provided for the payment of this class of demands, which relieves the claimant front the delay, expense, and trouble of the usual mode. If the taxpayer does not call for it, the treasurer—in my opinion—must account therefor to the county and cannot retain it. The provision that such money shall not be distributed to the state means only that the county shall retain it and be liable to the taxpayer therefor.